Title: To Thomas Jefferson from Isaac Story, 28 July 1802
From: Story, Isaac
To: Jefferson, Thomas


          
            Most respected Sire,
            Marblehead July 28. 1802.
          
          I am as fluent, & ready at language, as any of my Neighbors; but at present I am at a loss in what manner to express the gratitude, with which my breast is filled, for your great kindness & condescension towards me. You have conferred a piece of undeserved honor upon me, by granting me a Commission simply upon my own application, without being accompanied with any recommendatory Letters. I feel myself entirely devoted to you, & have the vanity to think, that you will not have a more faithful servant in all the united States.
          I was brought up from a child in the paths of integrity & virtue, & my Conscience bears witness, that I have never swerved therefrom.—
          I shall endeavor to defend & establish your Character, support your interest & honor at all times, & in all places and in all possible ways exhibit specimens of my gratitude.
          accept the homage of my most profound respects
          
            Isaac Story
          
          
            P.S. Were I not affraid of taking advantage of your indulgence, I could express a wish, that in case Mr. Otis, or any other Gentleman in Boston should decline a Commission of Bankruptcy, the vacancy might be left open to give me an opportunity of returning to Boston, the place of my nativity, & where four of my children are settled
          
        